     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J SPORTS PRODUCTIONS, INC                        )
                                                        )
 7                   Plaintiff,        vs.              )   Case No.: 2:09-CV-04594-WDK-FMO
                                                        )
 8   MARIA DEL ROSARIO CASH, et al,                     )                   RENEWAL OF JUDGMENT
                                                        )                    BY CLERK
 9                Defendant,                            )
                                                        )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, Maria Del Rosario
13
     Cash, Individually and d/b/a El Asador, entered on March 8, 2010, be and the same is hereby renewed in
14
     the amounts as set forth below:
15
             Renewal of money judgment
16
                     a. Total judgment                                $      3,464.03
17
                     b. Costs after judgment                          $         00.00
18
                     c. Subtotal (add a and b)                        $      3,464.03
19
                     d. Credits                                       $          0.00
20
                     e. Subtotal (subtract d from c)                  $      3,464.03
21
                     f.   Interest after judgment(.43%)               $       148.46
22
                     g. Fee for filing renewal of application         $         00.00
23
                     h. Total renewed judgment (add e, f and g) $           3,612.49
24

25
            March 25, 2020
     Dated: ___________________              CLERK, by _______________________
                                                       _________________________
                                                                            __
                                                                             ___
26                                              Deputy

27                                           Kiry A. Gray,
                                             Clerk of U.S. District Court
28




                                              Renewal of Judgment
